
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1718
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2010
			Mr. Brady of
			 Pennsylvania submitted the following resolution; which was referred
			 to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Honoring the commitment and service of the
		  Albert Einstein Healthcare Network, Southwest Airlines, and the Philadelphia
		  International Airport for helping families dealing with autism gain confidence
		  in public places and honoring the University of the Sciences in Philadelphia,
		  Pennsylvania, and the Gray Center for contributions to the Autism Accessibility
		  Program housed at Albert Einstein Healthcare Network.
	
	
		Whereas autism affects nearly 1 in 110 children
			 nationally;
		Whereas children with autism often lack social intuition,
			 and are easily overwhelmed in large crowds where sensory information such as
			 bright lights and loud noises can be upsetting;
		Whereas a typical outing to a public place could easily be
			 a traumatizing experience for families dealing with autism;
		Whereas similarly, places of social interaction such as
			 museums, shopping centers, airports, and train stations need an understanding
			 of autism to create an atmosphere that is conducive to a meaningful visit for
			 families dealing with autism;
		Whereas the Albert Einstein Healthcare Network’s Autism
			 Accessibility Exploration System program, in conjunction with Southwest
			 Airlines and the Philadelphia International Airport, is working on breaking
			 down social boundaries and systematically helping families dealing with autism
			 gain confidence in public places by incrementally increasing exposure in a
			 meaningful manner;
		Whereas many experts are focusing on the cause,
			 controversy, or cure for autism, while there are a number of families who
			 struggle with day-to-day life experiences; and
		Whereas it is in this seemingly mundane space that the
			 Albert Einstein Healthcare Network’s Autism Accessibility Exploration System
			 program has begun to etch out a place for families to move beyond the focus on
			 the label that sometimes defines them and to step out successfully into the
			 world: Now, therefore, be it
		
	
		That the House of Representatives honors
			 the commitment and service of the Albert Einstein Healthcare Network, Southwest
			 Airlines, and the Philadelphia International Airport for helping families
			 dealing with autism gain confidence in public places.
		
